                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MAHOGAMY LOVETTE, et al.,                            Case No. 18-cv-05613-EMC
                                   8                     Plaintiffs,
                                                                                              ORDER GRANTING PLAINTIFFS’
                                   9              v.                                          MOTION FOR LEAVE TO FILE
                                                                                              AMENDED COMPLAINT
                                  10     WALMART INC.,
                                                                                              Docket No. 31
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Currently pending before the Court is Plaintiffs’ motion for leave to file an amended

                                  15   complaint. Having considered the parties’ briefs and all other evidence of record, the Court

                                  16   hereby GRANTS Plaintiffs’ motion.

                                  17           The Court is not unsympathetic to Defendant’s frustrations regarding Plaintiffs and their

                                  18   counsel’s dilatory conduct. However, “[u]ndue delay by itself . . . is insufficient to justify denying

                                  19   a motion to amend.” Bowles v. Reade, 198 F.3d 752, 758 (9th Cir. 1999). Furthermore, although

                                  20   Defendant also asserts that Plaintiffs’ proposed amendment is made in bad faith, i.e., to

                                  21   circumvent summary judgment, no summary judgment motion has yet been filed; Defendant is

                                  22   essentially asking the Court to prejudge Plaintiffs’ wrongful termination/discrimination claims.

                                  23   The cases that Defendant cites are largely distinguishable in that a summary judgment motion was

                                  24   at least pending when the plaintiff moved to amend. See Schlacter-Jones v. Gen. Tel., 936 F.2d

                                  25   435, 443 (9th Cir. 1991) (stating that, “[i]n the exercise of its discretion, the district court properly

                                  26   considered the delay in the desired amendment, the fact that there was a pending summary

                                  27   judgment, and the futility of most of the proposed claims”); Trans Video Elecs., LTD v. Sony

                                  28   Elecs., Inc., 278 F.R.D. 505, 507 (N.D. Cal. 2011) (noting that plaintiff first informed defendant of
                                   1   its desire to amend two years after the suit was first filed, “almost a month after briefing on the

                                   2   summary judgment motion had been completed, and only a week and a half before the hearing on

                                   3   the summary judgment motion was to take place”).

                                   4          Accordingly, the Court grants Plaintiffs’ motion. The Court, however, advises Plaintiffs

                                   5   that it shall not, absent good cause, extend discovery deadlines in this case based on the new rest

                                   6   break claim; nor shall it change deadlines for summary judgment, the final pretrial conference,

                                   7   and/or trial. Thus, if Plaintiffs need to take discovery from Defendant on the new rest break claim,

                                   8   they must proceed with haste. In addition, the Court does not afford the new rest break claim the

                                   9   benefit of relation back to the date of the original complaint. The new rest break claim is based on

                                  10   conduct different from that underlying the wrongful termination claims. See Fed. R. Civ. P. 15(c)

                                  11   (allowing for relation back when, e.g., “the amendment asserts a claim or defense that arose out of

                                  12   the conduct, transaction, or occurrence set out – or attempted to be set out – in the original
Northern District of California
 United States District Court




                                  13   pleading”). The new rest break claim “relates back” only to the date that Plaintiffs first raised the

                                  14   issue of amendment (i.e., at the status conference on May 30, 2019).

                                  15          Plaintiffs shall immediately file the amended complaint.

                                  16          This order disposes of Docket No. 31.

                                  17

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: August 5, 2019

                                  21

                                  22                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  23                                                     United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
